IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-75,439-02 & -03 & -04


                     EX PARTE GARRY LON BROWNLEE, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           CAUSE NOS. CCCR-07-03016 & CCCR-07-03017 & CCCR-07-03018
           IN THE 220TH DISTRICT COURT FROM COMANCHE COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts

of aggravated sexual assault of a child and sentenced to imprisonment for life on each count. The

Eleventh Court of Appeals affirmed his convictions in Brownlee v. State, Nos. 11-08-00264-CR, 11-

08-00265-CR & 11-08-0266-CR (Tex. App– Eastland May 13, 2010, pet. ref’d).

       On September 15, 2014, the trial court ordered an evidentiary hearing on Applicant’s claims

of actual innocence be scheduled before December 31, 2014. It appears that the trial court has not

completed its fact finding in these cases. We remand these applications to the 220th District Court
of Comanche County to allow the trial judge to complete an evidentiary investigation and enter the

appropriate findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: October 15, 2014
Do not publish